Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Claim Status
	Claims 2, 6, 7, and 10 were canceled.
	Claims 1, and 11-13 are amended.
	Claims 1, 3-5, 8-9, and 11-13 are pending and under examination.

Rejections Withdrawn
	Rejection of claims 1,3-5, 8,9 and 11-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, is withdrawn in view of Applicant’s amendments.
	Rejection of claims 1,3-5, 8,9 and 11-13 under 35 U.S.C. 103 as being unpatentable over
Angimmune (US 2015/0166660 A1, published 6/18/2015, IDS filed 2/8/2019, of record), and further in
view of Teng (Cancer Lett. 2015 Aug 28;365(1):23-9, published 8/28/2015, of record), Frankel



New Grounds of Rejections
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8-9, and 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Angimmune (US 2015/0166660 A1, published 6/18/2015, IDS filed 2/8/2019, of record), and further in view of Romano (j. immunotherapy cancer 3, 15, published 4/21/2015, of record), Mitchell (US 2018/ 0214544 A1, effective filing date 7/29/2016), and Telang (BMC cancer val. 11515, published 12/13/2011, of record).

	Angimmune further teaches administering the immunotoxic agents described herein to patients in a therapeutically beneficial quantity, e.g. a quantity that results is depletion of the T cell population of the patient to a level that is sufficient to elicit repopulation of the immune system wherein depletion of the T cell population refers to the destruction or killing of at least about 90 to 99% or more (e.g. 100%) of the T cells present in the subject (paragraph [0023]).
	Angimmune further teaches patients received A-dimDT390-bisev (UCHT1), an anti-T cell immunotoxin, at a dose of 20 ug/kg and further teaches that 60 ug/kg was determined to be the maximum tolerable dose (paragraph [0035]).
	Angimmune teaches treating a patient with melanoma by administering A-dmDT390-bisFv (UCHT1) in combination with palliative radiation (paragraph [0041], Example 3).
	Angimmune further teaches that the anti-CD3 specific immunotoxin is A-dmDT390-bisFv (UCHT1) and the anti-cancer therapy is radiation therapy (Claim 3).
	Angimmune also teaches that A-dmDT390-bishv (UCHT1) is administered as an immunomodulator of late stage metastatic melanoma or renal cell cancer in combination with palliative radiation to induce the priming of activated T cells by releasing tumor antigens. Patients receive fractionated palliative radiation on days 1, 3 and 5 (in between the two infusions on days 1 and 3), and thus radiation therapy is done after first infusion with A-dmDT390-bishv (UCHT1)(paragraph [0003]).

	Angimmune teaches that other toxic agents, cancer drugs or immunomodulating agents may be used together with the anti-CD3 immunotoxin.  (Paragraphs [0027] - [0029]). Angimmune further teaches that anti PD-1 and anti PD-L1 antibodies are immunomodulators that have been used to treat solid cancers (paragraph [0033]).
	Angimmune teaches administering multiple doses of the anti-CD3 specific immunotoxin, A-dmDT390-bisFv (UCHT1), on days 1, 2, 3, and 4 of treatment (Example 3, paragraph [0042]).
	Angimmune teaches the step of providing release of anti-tumor antigens by radiation on days 1, 3, and 5 of the treatment. 
	Angimmune further teaches that A-dmDT390-bisFv (UCHT1) is administered in an amount sufficient to deplete extant T-cells wherein depletion of the extant T-cells of the patient causes repopulation and maturation of new T cells in the patient in the presence of the cancer antigens (Claim 1, and 8-9).
	Angimmune teaches that A-dmDT390-bisFv (UCHT1) functions to release tumor antigens (paragraph [0036]).
	Angimmune teaches that CD3 specific immunotoxins may be used together with radiation therapy and further, in some aspects, initial killing of cancer cells and the resulting release of cancer antigens into the circulation is carried out by local radiation of one or more cancerous lesions, which may be metastatic lesions (paragraph [0029]).

	Although Angimmune teaches that immunomodulating agents may be used together with the anti-CD3 immunotoxin  (Paragraphs [0027] - [0029]) and anti PD-1 and anti PD-L1 antibodies are immunomodulators that have been used to treat solid cancers (paragraph [0033]), Angimmune does not teach administering an anti-PD-1, anti-PD-L1, and/or an anti-CTLA-4 check point inhibitor to the subject, specifically  after an amount of the new naive CD8 central memory T cells is 10-20 fold higher than pretreatment levels or on day 16 of the treatment and every 3 weeks thereafter.
	Angimmune does not teach that the melanoma is non-resectable.
	Angimmune does not teach preparing the immune system of a patient to recognize and kill metastatic and/or recurrent cancer by a factor of at least 135% over the administration of the check point inhibitor alone (without anti-CD3 specific immunotoxin and without radiation therapy to one metastatic lesion).
	Romano teaches PD-L1 inhibition by administering MPDL3280A, a humanized monoclonal anti-PD-L1 antibody, via intravenous infusion every 3 weeks (q3w) to patients with locally advanced or metastatic solid tumors or haematological malignancies (page 2, column 1, line 2).
	Mitchell teaches an immune checkpoint inhibitor may be administered to the subject one day, one week, two weeks, three weeks, four weeks, five weeks, or six weeks after completion of chemotherapy or radiation treatment for cancer (Page 4, paragraph [0030]).
	Telang teaches a method of treating patients with unresectable stage IV melanoma through depleting T cells via administering a T-cell depleting agent (Background).

	It would have been further obvious to modify the method above, as taught by Angimmune and Romano, to further comprise administering the immune checkpoint inhibitor two to three weeks after radiation treatment. One of ordinary skill in the arts would have been motivated to use an art-known dosage regimen for a combination treatment of an immune checkpoint inhibitor and radiation therapy for cancer. Further, one of ordinary skill in the arts would have a reasonable expectation of success from using said art-known dosage regimen. Administering a checkpoint inhibitor (i.e. anti PD-1 and anti PD-L1 antibodies) on days 14-21 meets the limitation of administering a checkpoint inhibitor after an amount of the new naive CD8 central memory T cells is 10-20 fold higher than pretreatment levels, as evidenced by instant specification. The instant specification discloses that on days 14-21, the number of  new naive CD8 central memory T cells is 10-20 fold over pretreatment levels (page 8, last paragraph – page 9). 
	It would have been obvious for one of ordinary skill in the art to have treated nonresectable stage IV melanoma using the modified method of Angimmune, Romano, and Mitchell, as discussed above in view of Telang. 
	One would have been motivated to do so because Angimmune teaches that A-dmDT390-bishv (UCHT1) is administered as an immunomodulator of late stage metastatic melanoma in combination with palliative radiation to induce the priming of activated T cells by releasing tumor antigens and Telang teaches that T cell-depleting agents can be used to treat patients with unresectable melanoma because T-cell depleting agent has significant clinical activity in unresectable stage IV melanoma 
	While the reference does not specifically teach the step of administering an anti-PD-1, anti-PD-L1, and/or an anti-CTLA-4 check point inhibitor is performed on day 16 of the treatment, because Angimmune, Romano, and Mitchell teach administering the immune checkpoint inhibitor two to three weeks after radiation treatment, it would have prima facie obvious to one of ordinary skill at the time of invention to attempt different administration schedules within 2 weeks and 3 weeks.  One of ordinary skill in the art would have found it obvious because the administration of compounds can often be on different days, as part of an optimization method. One of ordinary skill in the art would have expected the same or similar amount of success.
	This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures.
	Angimmune teaches that CD3 specific immunotoxins may be used together with radiation therapy and further, in some aspects, initial killing of cancer cells and the resulting release of cancer antigens into the circulation is carried out by local radiation of one or more cancerous lesions, which 
Applicants Arguments
	Applicant argues that none of the cited referenced shows or suggests that the timing of administration of a check point inhibitor should be linked to or influenced by the level of CD8 central memory T cells.
	However, administering the immune checkpoint inhibitor two to three weeks after radiation treatment is taught by Mitchell. At this point, it would necessarily follow that the amount of the new naïve CD8 central memory T cells would be 10-20 fold higher than the amount of CD8 central memory T cells prior to step i) of administering as recited in claim 1.

Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643     

/HONG SANG/Primary Examiner, Art Unit 1643